FILED
                             NOT FOR PUBLICATION                             MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JESUS HERNANDEZ-ANDRADE,                          No. 09-70452

               Petitioner,                        Agency No. A095-663-103

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jesus Hernandez-Andrade, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Cazarez-Gutierrez v. Ashcroft, 382

F.3d 905, 909 (9th Cir. 2004), and review for abuse of discretion the denial of a

continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per

curiam). We deny the petition for review.

      Contrary to Hernandez-Andrade’s contention, his conviction under

California Penal Code § 273.5(a) is categorically a crime of domestic violence

under 8 U.S.C. § 1227(a)(2)(E)(i). See Banuelos-Ayon v. Holder, 611 F.3d 1080,

1083-1086 (9th Cir. 2010).

      The agency did not abuse its discretion in denying a continuance where

Hernandez-Andrade did not demonstrate good cause. See 8 C.F.R. § 1003.29 (IJ

may grant motion for a continuance for good cause shown); Baires v. INS, 856

F.2d 89, 92-93 (9th Cir. 1988). It follows that Hernandez-Andrade’s due process

challenge fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                            2                                 09-70452